45 N.Y.2d 846 (1978)
In the Matter of Gillette Company, Respondent,
v.
State Tax Commission et al., Appellants.
Court of Appeals of the State of New York.
Argued September 14, 1978.
Decided October 19, 1978.
Louis J. Lefkowitz, Attorney-General (Francis Dow, Ruth Kessler Toch and Robert W. Bush of counsel), for appellant.
Francis A. Goodhue, Jr., and Marjorie S. Elkin for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur in memorandum.
*847MEMORANDUM.
The order appealed from should be affirmed, with costs. The dispositive issue presented on this appeal is whether respondent's activities within New York State, which are concisely delineated in the opinion by then Justice A. FRANKLIN MAHONEY at the Appellate Division (56 AD2d 475), go beyond the bounds of what may reasonably be deemed "mere" solicitation. We agree with the Appellate Division that they do not. Since respondent has not engaged in any additional activities within the State, it is exempt from the tax sought to be imposed by appellant (see US Code, tit 15, § 381, subd [a]; cf. United States Tobacco Co. v Commonwealth, 386 A2d 471 [Pa]).
Order affirmed.